MORTON, Circuit Judge
(concurring).
If it had appeared by evidence under oath from the three physicians who examined these aliens at the port of embarkation, one of whom appears to have been approved by the American Consulate and another to have been an occulist of standing, that the trachoma was then so far healed as not to he contagious and that there was no reason in the nature of the disease to expeet that it would light up again on the voyage, I should think that the Secretary’s action was indefensible. No fair-minded person could reasonably reject such evidence and conclude that a competent medical examination of the alien would have discovered trachoma in a contagious form at the time of embarkation, upon a mere opinion to that effect by a single physician who did not see the aliens until some weeks afterward. The difficulty with the ease is that no evidence under oath by the foreign physicians was presented, and from only one of them was a signed certificate offered. The examinations and findings of the oilier two were brought before the Secretary only in hearsay form by an affidavit of the steamship company’s agent. The case is still close, hut I am not prepared to say that under such circumstances the Secretary might not reasonably follow the opinion of the health service doctor. I therefore concur in the result.